Appellant was prosecuted and convicted of violating the prohibition law and his punishment assessed at a fine of fifty dollars and forty days confinement in the county jail.
Mr. Hollingsworth swears positively that he purchased three pints of whisky from appellant and paid him $3 therefore. Consequently the complaint that the evidence is insufficient to sustain the conviction can not be sustained.
Appellant insists that as in Justice Court he was bound over to await the action of the grand jury on a complaint charging him with pursuing the occupation of selling intoxicating liquors, and that in said complaint he was charged with selling to Garrison, Riley, Yates and several other persons, that he should have been permitted to introduce evidence that the sale to Hollingsworth was one of the sales relied on by the State to prove that appellant was guilty of pursuing the occupation, and for this reason this prosecution would not lie. We decided adversely to appellant's contention in the case of Robinson v. State,66 Tex. Crim. 392, 147 S.W. Rep., 245.
As the witness for whom appellant sought a continuance attended court and testified on the trial of the case, this ground of the motion presents no error.
The judgment is affirmed.
Affirmed. *Page 480